365 S.W.3d 312 (2012)
Charles HOGUE, Appellant,
v.
TREASURER OF the STATE of Missouri-CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. WD 73977.
Missouri Court of Appeals, Western District.
May 1, 2012.
Christopher R. Smith, Kansas City, for appellant.
Richard C. Wiles, Kansas City, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS, Judge, and CYNTHIA A. SUTER, Special Judge.

ORDER
PER CURIAM.
Charles Hogue appeals the Labor and Industrial Relations Commission's denial of his claim for permanent and total disability benefits against the Second Injury Fund. The Commission awarded permanent *313 partial disability benefits, but Hogue contends the overwhelming weight of the evidence established that he was permanently and totally disabled by the combined effect of his work injury and preexisting disabilities. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission's Final Award.
AFFIRMED. Rule 84.16(b).